Citation Nr: 0524858	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

Appellant (the veteran) had active service from October 1947 
to October 1951.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).  

Procedural history

In December 2003, the RO received the veteran's claim of 
entitlement to service connection for hearing loss and 
tinnitus.  In a March 2004 rating decision, the RO denied the 
claims.  The veteran disagreed with the March 2004 rating 
decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in December 
2004.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in August 2005.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
relate the veteran's current bilateral hearing loss to an 
injury or disease incurred in military service.

2.  The competent and probative evidence of record does not 
relate the veteran's current tinnitus to an injury or disease 
incurred in military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred coincident with 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).

2.  Tinnitus was not incurred coincident with service in the 
armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the March 2004 rating decision, by 
the August 2004 statement of the case (SOC), and by the 
November 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in January 
2004, with a copy to his representative, that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the January 2004 VCAA letter, the RO informed the 
veteran that the RO would get such things as "[r]elevant 
records from any Federal agency.  This may include medical 
records from the military[, ]from VA hospitals (including 
private facilities where VA authorized treatment) or from the 
Social Security Administration."  The letter also informed 
him that VA would make reasonable efforts to get "[r]elevant 
records not held by a Federal agency.  This may include 
records from State or local governments[, ]private doctors[, 
]hospitals[, ]or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2004 letter told the veteran 
to "give us enough information about your records so that we 
can request them from the person or agency that has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Even though the January 2004 
letter did not specifically request that the veteran provide 
"any evidence in [his] possession that pertains to the claim" 
(as stated in 38 C.F.R. § 3.159 (b)), it did request that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). [a complying notice 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation].  

The Board finds that January 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran underwent a VA examination in 
November 2004, the results of which are reported below.  The 
veteran identified VA clinical records reflecting treatment 
for hearing loss, and the RO requested and obtained those 
records.  He also identified records from the Dakota Clinic, 
but stated that they had been forwarded to the VA Medical 
Center in Fargo, North Dakota.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  In response to the January 2004 
VCAA notice letter, the veteran replied in February 2004 that 
he had provided all of the information available and he had 
no other information he wanted to add to his claim.

The veteran and his representative have specifically 
contended in the VA Form 9 and in the August 2005 VA Form 646 
that the November 2004 VA examination was inadequate.  The 
veteran stated that he was not tested for frequencies in the 
examination.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board finds that the November 2004 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  The veteran's 
contention that he was not tested for frequencies is clearly 
refuted by the examination report, which includes 
measurements for all pertinent frequencies, as shown below.  
The Board is satisfied that the examiner adequately analyzed 
the available data in reaching her conclusion.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  That the examiner's findings do not 
support the veteran's complaints is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
veteran's contention and the implied request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends that he has bilateral hearing loss due 
to noise exposure he suffered during his military service.  
The veteran contends that his service as a radio operator and 
his service aboard aircraft during the Berlin Airlift exposed 
him to constant noise, and that this eventually resulted in 
hearing loss.  

Pertinent Law and Regulations 

The law and regulations governing service connection claims 
is set out above.

Service connection for hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service injury or disease; and (3) medical 
nexus.  See Hickson, supra.

Concerning Hickson element (1), current disability, a 
November 2004 VA audiology examination verifies that the 
veteran experiences bilateral hearing loss for VA rating 
purposes.  The audiology examination showed the following 
puretone thresholds:  

Hertz (Hz)	500	1000	2000	3000	4000	Average
Right		35	35	55	50	50	40
Left		40	35	35	60	65	39

Speech recognition was measured as 88 percent in the right 
ear and 96 percent in the left.  Accordingly, Hickson element 
(1) has been satisfied.

With respect to Hickson element (2), the Board will 
separately address disease and injury.  

With respect to in-service disease, the veteran's service 
medical records are pertinently negative, and it does not 
appear that the veteran is asserting that he had treatment of 
any ear disease during service.  A June 1950 ear nose and 
throat examination was "clear."  Hickson element (2) is not 
met with respect to disease.  

With respect to in-service incurrence of injury, the veteran 
has asserted that he was exposed to aircraft noise and radio 
noise during his service.  His Form DD-214 shows that he 
participated in the Berlin Airlift, and that he served as a 
radio operator.  Hickson element (2), in service noise 
exposure, is therefore conceded.

As noise exposure in service has been conceded, the Board 
need not address the presumptions afforded combat veterans 
with respect to evidence of what occurred during service.  
See 38 U.S.C.A. § 1154 (West 2002).  

The Board also notes that, based on the Court's reasoning in 
Cromley v. Brown, 7 Vet. App. 376 (1995), it need not address 
the presumptive provisions for certain chronic diseases under 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In Cromley, the Court stated, "we 
take this opportunity to note that hearing loss is not[...]a 
chronic disease entitled to any presumption of service 
connection despite VA's practice, for no reason that this 
Court can discern, of treating hearing loss as entitled to a 
presumptive period."  See also Godfrey v. Derwinski, 2 Vet. 
App. 352, 354 (1992).  Nevertheless, while the veteran was 
exposed to noise during service, and has a current hearing 
loss disability, the evidence does not show that he had a 
diagnosed hearing loss disability within a year of 
separation.  The veteran's hearing was found to be normal at 
separation from service, based on a whispered word 
examination.  Moreover, in an October 1954 examination, the 
following puretone thresholds were shown:  

Hertz (Hz)	500	1000	2000	3000	4000	
Right		10	10	15		5	
Left		5	5	15		10	

Such findings do not meet the regulatory definition of 
hearing loss as discussed above.  See 38 C.F.R. § 3.385 
(2004).  Moreover, these results were interpreted by the 
November 2004 VA examiner as "normal hearing, bilaterally."

Moving to the element (3), medical nexus, there is of record 
one competent nexus opinion.  In November 2004, VA 
audiologist M.C.F. opined that "it is less than likely that 
the veteran's hearing loss is the result of military 
service."  There is no medical nexus evidence to the 
contrary.

While the veteran maintains that he began noticing hearing 
loss in 1951 and that such hearing loss progressively 
worsened over the years, the Board finds it significant that 
the veteran filed service connection claims for other 
conditions in October 1951, June 1979, and in October 1988.  
He did not report hearing loss in any of these claims.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

Moreover, the first evidence of medical treatment for the 
veteran's hearing does not appear until a June 1992 progress 
note showing complaint of plugged ears and a diagnosis of a 
perforated ear drum.  Thus, there is a gap of over 40 years 
without evidence of treatment.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) [a veteran's version of events from past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder].  

The primary evidence in support of the veteran's claim comes 
from his own contentions, and from a statement from his 
spouse.  However, it is now well established that although he 
is competent to report on his symptoms, as laypersons, 
without medical training, neither the veteran nor his spouse 
is competent to diagnose hearing loss or to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, 2 Vet. App. at 494-5.  

The veteran stated in a February 2004 VA Form 21-4138 that a 
VA doctor treated him for a fungal infection in the left ear 
and told him that, in his opinion, he picked it up in the far 
east.  However, such an opinion is not contained in the VA 
records.  The veteran's account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, a preponderance of the evidence of record 
demonstrates that there is no relationship between the 
veteran's in-service noise exposure and his current hearing 
loss.  Hickson element (3) is not met.

In summary, for the reasons and bases expressed above, the 
Board has concluded that one of the elements necessary for 
service connection has not been met.  Service connection for 
bilateral hearing loss is accordingly denied.

2.  Entitlement to service connection for tinnitus.

The veteran contends that he has tinnitus due to noise 
exposure during his military service.  The veteran contends 
that his service as a radio operator and his service aboard 
aircraft during the Berlin Airlift exposed him to constant 
noise, and that this eventually resulted in tinnitus.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to tinnitus.  The November 
2004 VA audiological examination included a diagnosis of 
tinnitus.  Accordingly, the first Hickson element is 
conceded.

With respect to the second Hickson element, it is the 
veteran's essential contention that he was exposed to noise 
during service and that this resulted in his current 
tinnitus.  The Board refers to its discussion above with 
respect to hearing loss and finds that, while there was no 
diagnosis of tinnitus during service, or indeed until 
November 2004, with respect to noise exposure, the second 
Hickson element is met.

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion.  In November 2004, VA 
audiologist M.C.F. opined that "it is less than likely that 
the veteran's tinnitus is the result of military service."  
There is no medical nexus evidence to the contrary.

While the veteran now contends that he has suffered tinnitus 
since he left service, the Board finds it significant that 
the veteran did not report tinnitus either to VBA or to his 
health care providers until he filed his December 2003 claim, 
over five decades after service.  See Shaw, 3 Vet. App. 365 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  See also 
Curry, 7 Vet. App. 59 [a veteran's version of events from 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. 492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's tinnitus is 
related to noise exposure suffered during military service.  
The third Hickson element is not met.  As one of the elements 
necessary for service connection is not met, the Board finds 
that the veteran's claim of entitlement to service connection 
for tinnitus is denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


